Citation Nr: 9927084	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-31 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
right knee abrasion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


REMAND

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").

The veteran had active duty from January 1977 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  This matter was previously before the Board 
in June 1998 and was remanded to the RO for additional 
development.  The matter has returned to the Board absent 
complete development.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the RO is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In essence, the veteran's arguments combined with the October 
1997 VA fee basis examination raised the question of whether 
the veteran's right knee disability, currently evaluated 
under Diagnostic Codes 5299-7805, is complicated by 
impairment of the right peroneal nerve, as well as a residual 
scar affecting the right knee joint.  As a result, there is 
the potential for the application of Diagnostic Code 7805, as 
well as Diagnostic Code 8621, in addition to consideration 
under Diagnostic Code 5311.

The Board requests that the RO determine whether the veteran 
is appropriately rated under Diagnostic Codes 5299-7805 or 
any other potentially applicable Diagnostic Code, to 
specifically include Diagnostic Codes 5311 and 8621; and to 
consider whether a separate rating is warranted for mild 
irritation of the right peroneal nerve, in light of Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  If Diagnostic Code 
5311 is most appropriate, then the veteran's residuals of a 
right knee abrasion are to be evaluated in accordance with 
the old rating criteria for muscle injuries under 38 C.F.R. 
§§ 4.56, 4.73 and the amended rating criteria for muscle 
injuries under the regulatory changes, effective July 3, 
1997, in 38 C.F.R. §§ 4.55, 4.56, and 4.73 [62 Fed. Reg. 
30235-240 (1997)], and Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  [Remand Paragraph 2 - June 1998].  

Therefore, in order to give the veteran every consideration 
with respect to his present appeal, and to ensure full 
compliance with due process requirements, the claim, as 
discussed above, is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the 
veteran's claim for an increased 
(compensable) evaluation based on all of 
the pertinent evidence of record.  The RO 
is requested to determine whether the 
veteran is appropriately rated under 
Diagnostic Codes 5299-7805 or any other 
potentially applicable Diagnostic Code, 
to specifically include Diagnostic Codes 
5311 and 8621; and to consider whether a 
separate rating is warranted for mild 
irritation of the right peroneal nerve, 
in light of Esteban, supra.  In the event 
the RO determines that the veteran is 
most appropriately rated under Diagnostic 
Code 5311, the veteran's residuals of a 
right knee abrasion should be evaluated 
in accordance with the old rating 
criteria of muscle injuries under 38 
C.F.R. §§ 4.56, 4.73 and the amended 
rating criteria of muscle injuries under 
the regulatory changes, effective July 3, 
1997, in 38 C.F.R. §§ 4.55, 4.56, and 
4.73 [62 Fed. Reg. 30235-240 (1997)], and 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

2.  The Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case in accordance with 38 U.S.C.A. § 
7105(d) and 38 C.F.R. §§ 19.29, 19.31, 
and be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
REMAND is to obtain additional development and to ensure due 
process of law.  The Board intimates no opinion, either legal 
or factual, as the ultimate conclusion warranted in this 
claim.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
claim for an increase.  No action is required of the veteran 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



